


EXHIBIT 10.1


BRADY CORPORATION
RESTRICTED STOCK UNIT AGREEMENT


Upon management’s recommendation, the Management Development and Compensation
Committee (the “Committee”) of the Brady Corporation Board of Directors has
awarded to Thomas J. Felmer (“Employee”) a restricted stock unit award effective
November 28, 2014 pursuant to the terms of the Brady Corporation 2012 Omnibus
Incentive Stock Plan (the “Plan”). The Corporation’s records shall be the
official record of the grant described herein and, in the event of any conflict
between this description and the Corporation’s records, the Corporation’s
records shall control.
1.
Number of Units



This Restricted Stock Unit Award applies to 10,000 shares of the presently
authorized Class A Nonvoting Common Stock of the Corporation, $.01 par value
(the “Restricted Stock Units”). The Restricted Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become vested or have been forfeited.
2.
Service Vesting Requirement



The vesting of this Award (other than pursuant to accelerated vesting in certain
circumstances as provided in Section 3 below) shall be subject to the
satisfaction of the condition set forth in Section 2(a) below:
(a)
Vesting. The Award shall be subject to the following service vesting
requirement. If the Employee continues in employment through the vesting dates
listed below, the Restricted Stock Units shall be vested as listed in the
following table:

 
Vesting Date
 


Cumulative Percentage of Vested Restricted Stock Units
First anniversary of grant date
 
0%
Second anniversary of grant date
 
0%
Third anniversary of grant date
 
33-1/3%
Fourth anniversary of grant date
 
66-2/3%
Fifth anniversary of grant date
 
100%

 
(b)
Forfeiture of Restricted Stock Units. Except as provided in Section 3, if the
Employee terminates employment prior to the satisfaction of the vesting
requirements set forth in Section 2(a) above, any unvested Restricted Stock
Units shall immediately be forfeited. The period of time during which the
Restricted Stock Units covered by this Award are forfeitable is referred to as
the “Restricted Period.”



3.
Accelerated Vesting



(a)
Notwithstanding the terms and conditions of Section 2 hereof, in the event of
the termination of the Employee’s employment with the Corporation (and any
Affiliate) prior to the end of the Restricted Period due to death or Disability,
the Restricted Stock Units shall become fully vested.



(b)
In the event of the termination of the Employee’s employment with the
Corporation (and any Affiliate) prior to the end of the Restricted Period due to
a Change in Control, the Restricted Stock Units shall become unrestricted and
fully vested.







--------------------------------------------------------------------------------




For purposes of this Agreement, a “Change of Control” shall occur if any person
or group of persons (as defined in Section 13(d)(3) of the Securities and
Exchange Act of 1934) other than the members of the family of William H. Brady,
Jr. and their descendants, or trusts for their benefit, and the W. H. Brady
Foundation, Inc., collectively, directly or indirectly controls in excess of 50%
of the voting common stock of the Corporation.
For purposes of this Agreement, a termination due to Change of Control shall
occur if within the 12 month period beginning with the date a Change of Control
occurs (i) the Employee’s employment with the Corporation (and any Affiliate) is
involuntarily terminated (other than by reason of death, disability or Cause) or
(ii) the Employee’s employment with the Corporation (and any Affiliate) is
voluntarily terminated by the Employee subsequent to (A) a 10% or more
diminution in the total of the Employee’s annual base salary (exclusive of
fringe benefits) and the Employee’s target bonus in comparison with the
Employee’s total of annual base salary and target bonus immediately prior to the
date the Change of Control occurs, (B) a significant diminution in the
responsibilities or authority of the Employee in comparison with the Employee’s
responsibility and authority immediately prior to the date the Change of Control
occurs or (C) the imposition of a requirement by the Corporation that the
Employee relocate to a principal work location more than 50 miles from the
Employee’s principal work location immediately prior to the date the Change of
Control occurs.
For purposes of this Agreement, Cause means (i) the Employee’s willful and
continued failure to substantially perform the Employee’s duties with the
Corporation (other than any such failure resulting from physical or mental
incapacity) after written demand for performance is given to the Employee by the
Corporation which specifically identifies the manner in which the Corporation
believes the Employee has not substantially performed and a reasonable time to
cure has transpired, (ii) the Employee’s conviction of or plea of nolo
contendere for the commission of a felony, or (iii) the Employee’s commission of
an act of dishonesty or of any willful act of misconduct which results in or
could reasonably be expected to result in significant injury (monetarily or
otherwise) to the Corporation, as determined in good faith by the Committee.
(c)
In the event of (i) the merger or consolidation of the Corporation with or into
another corporation or corporations in which the Corporation is not the
surviving corporation, (ii) the adoption of any plan for the dissolution of the
Corporation, or (iii) the sale or exchange of all or substantially all the
assets of the Corporation for cash or for shares of stock or other securities of
another corporation, the Restricted Stock Units shall become fully vested.



(d)
If the vesting of the Restricted Stock Units would result in any excise tax to
the Employee as a result of Section 280G of the Code, the Corporation shall pay
the Employee an amount equal to such excise tax.



4.
No Dividends



No dividends will be paid or accrued on any Restricted Stock Units during the
Restricted Period.
5.
Settlement of Restricted Stock Units



As soon as practicable after Restricted Stock Units become vested, the Company
shall deliver to the Employee one share of the Corporation's Class A Nonvoting
Common Stock, $.01 par value ("Corporation Stock") for each Restricted Stock
Unit which becomes vested.
6.
Transfer Restrictions



This Award is non-transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Stock Units
shall be forfeited.
7.
Withholding Taxes



The Corporation may require payment of or withhold any tax which it believes is
payable as a result of the Restricted Stock Units becoming vested, and the
Corporation may defer making delivery of the Corporation Stock until
arrangements satisfactory to the Corporation have been made with regard to any
such withholding obligations. In lieu of part or all of any such payment, the
Employee, in satisfaction of all withholding taxes (including, without
limitation, Federal income, FICA (Social Security and Medicare) and any state
and local income taxes) payable as a result of such vesting, may elect, subject
to such rules and regulations as the Committee may adopt from time to time, to
have the Corporation withhold that number of shares of Corporation Stock (valued
at Fair Market Value on the date of vesting and rounded upward) required to
settle such withholding taxes.




--------------------------------------------------------------------------------






8.
Death of Employee



If the Restricted Stock Units shall vest upon the death of the Employee, the
shares of Corporation Stock and any amounts in the Employee's Dividend Account
shall be issued and paid to the estate of the Employee unless the Corporation
shall have theretofore received in writing a beneficiary designation, in which
event they shall be issued and paid to the designated beneficiary.
9.
Confidentiality, Non-Solicitation and Non-Compete



As consideration for the grant of this Award, Employee agrees to, understands
and acknowledges the following:
(a)
During Employee's employment with the Corporation and its Affiliates (the
"Company"), the Company will provide Employee with Confidential Information
relating to the Company, its business and clients, the disclosure or misuse of
which would cause severe and irreparable harm to the Company. Employee agrees
that all Confidential Information is and shall remain the sole and absolute
property of the Company. Upon the termination of Employee's employment with the
Company for any reason, Employee shall immediately return to the Company all
documents and materials that contain or constitute Confidential Information, in
any form whatsoever, including but not limited to, all copies, abstracts,
electronic versions, and summaries thereof. Executive further agrees that,
without the written consent of the Chief Executive Officer of the Corporation
or, in the case of the Chief Executive Officer of the Corporation, without the
written approval of the Board of Directors of the Corporation, Employee will not
disclose, use, copy or duplicate, or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information of the Company, other
than in connection with the authorized activities conducted in the course of
Employee's employment with the Company. Employee agrees to take all reasonable
steps and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information. For purposes of this Agreement,
Confidential Information means any and all financial, technical, commercial or
other information concerning the business and affairs of the Company that is
confidential and proprietary to the Company, including without limitation,



(i)
information relating to the Company’s past and existing customers and vendors
and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;



(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;



(iii)
the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;



(iv)
the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and



(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.



(b)
Employee agrees that, without the written consent of the Chief Executive Officer
of the Corporation, in the case of the Chief Executive Officer of the
Corporation, without the written approval of the Board of Directors of the
Corporation, Employee shall not engage in any of the conduct described in
subsections (i) or (ii), below, either directly or indirectly, or as an
employee, contractor, consultant, partner, officer, director or stockholder,
other than a stockholder of less than 5% of the equities of a publicly traded
corporation, or in any other capacity for any person, firm, partnership or
corporation:







--------------------------------------------------------------------------------




(i)
During the time of Employee's employment with Company, Employee will not: (A)
perform duties as or for a Competitor; or (B) participate in the inducement of
or otherwise encourage Company employees, clients, or vendors to currently
and/or prospectively breach, modify, or terminate any agreement or relationship
they have or had with Company.



(ii)
For a period of 12 months following the termination of Employee's employment
with Company, Employee will not: (A) perform duties as or for a Competitor that
are the same as or similar to the duties performed by Employee for the Company
at any time during any part of the 24 month period preceding the termination of
Employee's employment with Company; or (B) participate in the inducement of or
otherwise encourage Company employees, clients, or vendors to currently and/or
prospectively breach, modify, or terminate any agreement or relationship they
have or had with Company during any part of the 24 month period preceding the
termination of Employee's employment with Company.



For purposes of this Agreement, a Competitor shall mean any corporation, person,
firm or organization (or division or part thereof) engaged in or about to become
engaged in research and development work on, or the production and/or sale of,
any product or service which is directly competitive with one with respect to
which Employee acquired Confidential Information by reason of Employee's work
with the Company.


(c)
Employee acknowledges and agrees that compliance with this Section 9 is
necessary to protect the Company, and that a breach of any of this Section 9
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of a breach of this Section 9,
or any part thereof, the Company, and its successors and assigns, shall be
entitled to injunctive relief and to such other and further relief as is proper
under the circumstances. The Company shall institute and prosecute proceedings
in any Court of competent jurisdiction either in law or in equity to obtain
damages for any such breach of this Section 9, or to enjoin Employee from
performing services in breach of Section 9(b) during the term of employment and
for a period of 12 months following the termination of employment. Employee
hereby agrees to submit to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.



(d)
Employee further agrees that, in the event of a breach of this Section 9, the
Corporation shall also be entitled to recover the value of any amounts
previously paid or payable or any shares (or the value of any shares) delivered
or deliverable to Employee pursuant to any Company bonus program, this
Agreement, and any other Company plan or arrangement.



(e)
Employee agrees that the terms of this Section 9 shall survive the termination
of Employee's employment with the Company.



(f)
EMPLOYEE HAS READ THIS SECTION 9 AND AGREES THAT THE CONSIDERATION PROVIDED BY
THE CORPORATION IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE'S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.



10.
Clawback



This Award is subject to the terms of the Corporation's recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of awards or any shares of Corporation Stock or
other cash or property received with respect to the awards (including any value
received from a disposition of the shares acquired upon payment of the awards).
11.
Adjustment of Shares



The terms and provisions of this Award (including, without limitation, the terms
and provisions relating to the number and class of shares subject to this Award)
shall be subject to appropriate adjustment in the event of any recapitalization,
merger, consolidation, disposition of property or stock, separation,
reorganization, stock dividend, issuance of rights, combination or split-up or
exchange of shares, or the like.






--------------------------------------------------------------------------------




12.
Provisions of Plan Controlling



This Award is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Award grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan.
13.
Wisconsin Contract



This Award has been granted in Wisconsin and shall be construed under the laws
of that state.
14.
Severability



Wherever possible, each provision of this Award will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.
IN WITNESS WHEREOF, the Corporation has granted this Award as of the day and
year first above written.


BRADY CORPORATION


By: /s/ J. MICHAEL NAUMAN     
Name: J. Michael Nauman    
Its: President and Chief Executive Officer    


EMPLOYEE'S ACCEPTANCE
I, Thomas J. Felmer, hereby accept the foregoing Award and agree to the terms
and conditions thereof, including the restrictions contained in Section 9 of
this Agreement.
EMPLOYEE:


Signature: /s/ THOMAS J. FELMER                    
Print Name: Thomas J. Felmer                    




